Name: 2005/800/EC: Council Decision of 14 November 2005 concerning the conclusion of the International Agreement on Olive Oil and Table Olives, 2005
 Type: Decision
 Subject Matter: international affairs;  plant product;  European construction;  processed agricultural produce;  international trade
 Date Published: 2005-11-19; 2008-12-12

 19.11.2005 EN Official Journal of the European Union L 302/46 COUNCIL DECISION of 14 November 2005 concerning the conclusion of the International Agreement on Olive Oil and Table Olives, 2005 (2005/800/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2), thereof, Having regard to the proposal from the Commission, Whereas: (1) On 25 November 2003, the Council authorised the Commission to negotiate on behalf of the Community the revision of the International Agreement on Olive Oil and Table Olives, 1986, as amended and extended in 1993, and last prolonged in 2004. (2) On 29 April 2005, the New International Agreement on Olive oil and Table Olives was adopted by the United Nations Conference for the Negotiation of a Successor Agreement to the International Agreement on Olive Oil and Table Olives, 1986. (3) The International Agreement on Olive Oil and Table Olives, 2005, promotes international cooperation, contributes to the development and the stability of the markets for the product concerned and to the attainment of the objectives of the Communitys commercial and agricultural policy. (4) It is therefore in the Communitys interest to approve the 2005 Agreement, HAS DECIDED AS FOLLOWS: Article 1 The International Agreement on Olive Oil and Table Olives, 2005, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to express the Communitys consent to be bound thereby, in accordance with Article 39(2)(a) (1). Done at Brussels, 14 November 2005. For the Council The President T. JOWELL (1) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.